Opinion filed February 22, 2007 















 








 




Opinion filed February 22, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00277-CV 
                                                    __________
 
                                          IN THE MATTER OF J.T.
 

 
                                  On
Appeal from the County Court at Law No. 3
 
                                                           Smith
  County, Texas
 
                                              Trial
Court Cause No. 003-0228-06
 

 
                                             M
E M O R A N D U M   O P I N I O N
This is an appeal from an order of discretionary
transfer of a juvenile matter to adult criminal court pursuant to Tex. Fam. Code Ann. ' 54.02 (Vernon 2002).  As the State contends, Tex. Fam. Code Ann. ' 56.01 (Vernon 2002) does not authorize a direct appeal from this type of
transfer order.  Any challenges to a
transfer order must be raised in the appeal from the conviction in criminal
court.  Carlson v. State, 151
S.W.3d 643, 644 n.1 (Tex. App.CEastland
2004, no pet.).
Therefore, this appeal is dismissed for want of
jurisdiction.
 
PER CURIAM
February 22, 2007
Panel
consists of: Wright, C.J., 
McCall, J., and Strange, J.